 

APR 1 2 2019

C!erk, U S District Court
District Of Montana

 

Btllings
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, CV 18-171-BLG-SPW-TJC
Plaintiff,
vs. FINDINGS OF FACT,
CONCLUSIONS OF LAW, AND
$53,201.00 in U.S. Currency, DECREE OF FORFEITURE
Defendant.

 

 

This matter having come before the Court on the United States’ Unopposed
Motion for Entry of Judgment and Order of Forfeiture, and the Court having
reviewed the Motion and the Settlement Agreement filed With the Court, hereby
makes the following Findings of Fact, Conclusions of Law, and Decree:

FINDINGS OF FACT
l. On December 4, 2018, the United States flled a Verified Complaint for
Forfeiture In Rem seeking the forfeiture of $53,201 .00 in United States currency.

(Doc. 1).

2. On December 6, 2018, the United States provided “direct notice” of this
civil asset forfeiture action, by mailing the Notice of Complaint for Forfeiture
(Doc. 2), and Verified Complaint In Rem (Doc. l), to Aaron Greer, and his
attorney, Jacek W. Lentz, via first class U.S. mail and Certified mail, to the address
provided in the administrative claim (See Doc. 2), and to Brandon Burris, via first
class U.S. mail and Certified mail, to the address provided by law enforcement
(See Doc. 9, ex. 1-2).

3. Notice of this forfeiture action was also provided to known and unknown
potential claimants by publishing on the government’s asset forfeiture website the
Notice of Forfeiture Action for 30 consecutive days, beginning on December 13,
2018, and ending on January l 1, 2019. The “Notice of Forfeiture Action” provides
in pertinent part as follows:

Any person claiming a legal interest in the Defendant Property

must file a verified Claim with the court within 60 days from the first

day of publication (December 13, 2018) of this Notice on this official

government internet web site and an Answer to the complaint or

motion under Rule 12 of the Federal Rules of Civil Procedure Within

21 days thereafter. . . .

(Dec. of Publication, Doc. 6-1).
4. On February 7, 2019, Aaron Greer, through his attorney, filed a verified

claim to the defendant currency. (Doc. 7) On February 25, 2019, Aaron Greer,

through his attorney, provided, via first class U.S. mail, an answer to the Verified

Complaint for Forfeiture In Rem.

5. Brandon Burris failed to file a claim within 35 days of notice being
provided, or file an answer or motion within 21 days thereafter as required by
Supplemental Rules G(S)(a)(ii)(B) and G(5)(b) and Fed. R. Civ. P. 12. On March
22, 2019, a motion for entry of default (Doc. 8), supported by Declaration (Doc. 9)
was filed with the Court. On March 25, 2019, the Clerk of Court entered the
default of Brandon Burris. (Doc. 10).

6. Unknown potential claimants failed to file a claim within 60 days from
the first day of publication, and an answer or motion Within 21 days thereafter as
required by Supplemental Rules G(S)(a)(ii)(B) and G(S)(b) and Fed. R. Civ. P. 12.
After a motion for entry of default (Doc. 8), supported by Declaration (Doc. 9), the
Clerk of Court entered the default of unknown potential claimants on March 25,
2019. (Doc. 10).

7. Plaintiff and claimant, Aaron Greer, by and through his attorney, Jacek
W. Lentz, entered into a Settlement Agreement, dated March 31, 2019, and filed
with the Court on April 9, 2019. (Doc. 11). Pursuant to the Settlement Agreement,
claimant, Aaron Greer, agreed to the entry of a Decree of Forfeiture of currency to
the United States in the amount of $46,201 .00, and the United States agreed to

release the remaining $7,000.00 to claimant, Aaron Greer, and his counsel.

Based upon the foregoing findings of fact, the Court makes the following
conclusions of law:

CONCLUSIONS OF LAW

8. The Court has jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.
The United States filed a Verified Complaint for Forfeiture In Rem to forfeit the
defendant currency in the amount of $53,201.00. Under the Settlement
Agreement filed with the Court, $46,201.00 shall be forfeited to the United States,
and $7,000.00, will be returned to claimant, Aaron Greer,

9. Pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(b) or (c), venue is
proper in this district because this is a civil proceeding to forfeit United States
Funds found in this district and the acts or omissions complained of occurred in
this district.

10. In accordance with 18 U.S.C. Section 981(a)(l)(A) and Section 1956,
incorporating 21 U.S.C. Section 841, the defendant currency in the amount of
$46,201.00 is subject to forfeiture. Civil forfeitures are governed by the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset
Forfeiture.

11. Based on the facts set forth in the Verified Complaint In Rem and the

Settlement Agreement filed with this Court, $46,201.00 in United States currency

constitutes monies furnished or intended to be furnished in exchange for a
controlled substance or monies used or intended to be used to facilitate one or
more violations of 21 U.S.C. § 841, a specified unlawful activity. Thus, the
defendant currency is liable for forfeiture in the amount of $46,201 .00 to the
United States for its use in accordance With 18 U.S.C. Section 981(a)(1)(A). The
remaining currency in the amount of $7,000.00 shall be returned to claimant,
Aaron Greer, under the terms of the Settlement Agreement.

12. Notice of this action was properly provided in accordance with
Supplemental Rule G(4). No other persons, other than Aaron Greer, have filed a
claim, and Aaron Greer has settled this matter. Default is proper to any other
potential known or unknown claimants under Fed. R. Civ. P. 55(b)(2).

IT IS HEREBY ORDERED,_ ADJUDGED AND DECREED as follows:

1. The United States currency in the amount of $46,201 .00 is forfeited to
the United States and shall be disposed of in accordance with the law.

2. The remaining currency in the amount of $7,000.00 shall be returned to
claimant, Aaron Greer,

3. The United States Marshal’s Service is directed, pursuant to the terms of
the settlement agreement, to make payment in the amount of $7,000.00 to claimant,

Aaron Greer, and his attorney, Jacek W. Lentz.

4. Any other claims to the defendant currency by persons are barred by

default.

`_I;{`__,
DATEDthiS /J day Oprrii, 2019.

)
;A,LM~_./ / MC%/_,<_/

Susan P. Watters
United States District Judge

